Title: To Thomas Jefferson from John Innes, 20 June 1804
From: Innes, John (Conn.)
To: Jefferson, Thomas


          
            Sir 
            City of Washington June 20th 1804
          
          I, Take the liberty of writting you this, wishing to inform you, that I have it in contemplation to begin the Cotton Manufactoring business in this city.—I have Carried on this Business near New Haven Connecticut for eight years.—But the cituation which I had there was very Scarce of water in dry seasons and being in aremote part of the Country made it bad for hireing and acomidating work people, these things I have found a great dissadvantage in my Business Also Business in that part of the country is got very dull.—And I have resolved to move my Machinery to some other part And I think the cituation of this place is equal to any that Can be found.—There is a fine Seat for that Business on rock creek, a little above the upper Bridge that leads to Georgetown.—Should this Business meet the approbation of you and the Gentlemen of this City.—And think it proper to grant a lottery or Superscription.—to asist me in going on, I could have the work in full opperation in the Space of three months from this.—so that I could make about one hundred yds. of Cloath pr. day—and I find that goods such as I make Sells much higher here than in the northeren States.—I Begun my business without any capetel and what I have made.—I Chiefly laid out in Machinery and Buildings.—If it is not thought proper to give me any asistance And any Gentlemen in this place wishes to comence that Business, I will sell them the machinery and carry on the work for them at moderate wedges.—I have been in that Business for eighteen years and flatter my self that I understand it in all its various branches.—If required I Can have letters from the first Caracters in N Haven to certify my abilitys character and industry. If this should want time to meditate on.—Please to let me know when to call for an answer—otherwise I should be glade to know the result at present.—Please to excuse my simple adresses and the liberty I have taken
          Your most obt. Servt.
          
            John Innes 
          
         